Title: General Orders, 21 May 1781
From: Washington, George
To: 


                        
                             Monday May 21st 1781
                            Parole
                            Countersigns
                        
                        A General Court martial composed of officers of Artillery (Lieutenant Colonel Stephens President) to assemble
                            at the Artillery Park at ten ô’Clock tomorrow morning for the trial of such prisoners of that corps as may be brought
                            before them--all evidences to attend.
                        The Quarter masters of Brigades and corps are forthwith to make returns to the Quarter master General of
                            every Species of public property in their hands and in possession of the Several brigades and Corps including in the
                            Returns all Waggons or other Carriages with their horses and Geers.
                    	A Cooper to be sent to attend the Commissary Weed’s Stores at New Windsor untill further Orders.